

Execution Version




NG ADVANTAGE LLC
NOTE PURCHASE AGREEMENT
This Note Purchase Agreement (this “Agreement”) is dated as of June 28, 2019, by
and between NG Advantage LLC, a Delaware limited liability company (the
“Company”), and Clean Energy Finance, LLC, a California limited liability
company (“Clean Energy”). The Company and Clean Energy hereby agree as follows:


SECTION 1
AUTHORIZATION, SALE AND ISSUANCE


1.1
Authorization, Sale and Issuance of Note.



The Company shall, prior to the Closing (as defined below), authorize the sale
and issuance of (a) a convertible promissory note in the form attached hereto as
Schedule A in the principal amount of up to $15,187,946.77 (the “Note”), (b) the
Company’s Common Units (as defined in the Operating Agreement (as defined
below)) into which the Note may be converted in accordance with the terms
thereof (such Common Units, the “Units”), (c) the warrants in the form attached
hereto as Schedule B to be issued in accordance with the Note (the “Warrants”),
and (d) the Units issuable upon exercise of the Warrants (the Units, the
Warrants and the Note are collectively referred to as the “Securities”). Subject
to the terms and conditions of this Agreement, Clean Energy agrees to purchase
the Note and the Warrants in accordance with the terms of this Agreement and the
Note, and the Company agrees to sell and issue the Note and the Warrants to
Clean Energy at the Closing. Capitalized but otherwise undefined terms used
herein shall have the meanings provided therefor in the Note.


SECTION 2
CLOSING AND DELIVERY


2.1
Closings.



The purchase, sale and issuance of the Note to Clean Energy (the “Closing”)
shall take place on the date hereof at the offices of Clean Energy, located at
4675 MacArthur Court, Suite 800, Newport Beach, California 92660.


2.2
Issuance and Delivery.



At the Closing, the Company shall issue and deliver the Note to Clean Energy and
shall update the Company’s unit ledger and all other applicable books and
records to reflect such issuance. At the Closing, the Company shall issue and
sell to Clean Energy the Warrant to purchase up to the number of Common Units as
set forth therein.




SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY




1

--------------------------------------------------------------------------------



Execution Version




The Company hereby represents and warrants to Clean Energy, as of the date
hereof and as of the Closing (except for the representations and warranties that
speak as of a specific date, which shall be made as of such date), as follows:


3.1
Organization, Good Standing and Qualification.



The Company is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Company has all
requisite limited liability company power and authority, and holds all
governmental licenses, to own and operate its properties and assets, to carry on
its business as presently conducted and as proposed to be conducted, to execute
and deliver this Agreement, to issue and sell the Securities and to perform its
obligations pursuant to this Agreement and the Amended and Restated Limited
Liability Company Operating Agreement of the Company dated July 14, 2017, as
subsequently amended on February 28, 2018, October 1, 2018, February 15, 2019
and on or about the date hereof (such amendment dated on or about the date
hereof, the “Operating Agreement Amendment,” and such agreement, as so amended
to date, the “Operating Agreement”). The Company is presently qualified to do
business as a foreign limited liability company in each jurisdiction where the
failure to be so qualified could reasonably be expected to have, individually or
in the aggregate, a material adverse effect on (a) the Company’s condition,
assets, properties, operating results, business or prospects, financially or
otherwise, as now conducted and as proposed to be conducted, or (b) the prospect
of repayment of any portion of the Obligations (a “Material Adverse Effect”).


3.2
Issuance.



The Units, when issued and delivered and paid for in compliance with the
provisions of this Agreement and the Note, will be validly issued, fully paid
and nonassessable. The Securities will be free of any liens or encumbrances,
other than any liens or encumbrances created by Clean Energy; provided, however,
that the Securities are subject to restrictions on transfer under U.S. state
and/or federal securities laws and as set forth herein, in the Operating
Agreement and in the Amended and Restated Right of First Offer and Co-Sale
Agreement, dated as of October 14, 2014, among the Company, Clean Energy and the
additional individuals and entities listed on Exhibit A and Exhibit B thereto
(the “Right of First Offer and Co-Sale Agreement”). Except as set forth in the
Operating Agreement or the Right of First Offer and Co-Sale Agreement, the
Securities are not subject to any preemptive rights or rights of first offer.


3.3
Authorization.



All limited liability company action on the part of the Company and its
managers, officers and members necessary for the authorization, execution,
delivery and performance of this Agreement by the Company, the authorization,
sale, issuance and delivery of the Securities, and the performance of all of the
Company’s obligations under this Agreement, has been taken or will be taken
prior to the Closing. This Agreement, when executed and delivered by the
Company, shall constitute the valid and binding obligation of the Company,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (b) as
limited by rules of law governing specific performance, injunctive relief or
other equitable remedies and by general principles of equity.


2

--------------------------------------------------------------------------------



Execution Version






3.4
Governmental Consents.



No consent, approval, order or authorization of or registration, qualification,
designation, declaration or filing with any court, governmental authority or
third party on the part of the Company is required in connection with the valid
execution and delivery of this Agreement by the Company, the offer, sale or
issuance of the Securities, or the performance by the Company of its obligations
under this Agreement, except (a) the filing of such notices as may be required
under the Securities Act and (b) such filings as may be required under
applicable state securities laws, each of which will be timely filed within the
applicable periods therefor.


3.5
Offering.



Subject to the accuracy of Clean Energy’s representations and warranties in
SECTION 4, the offer, sale and issuance of the Securities in conformity with the
terms of this Agreement constitute transactions exempt from the registration
requirements of the Securities Act and will not result in a violation of the
qualification or registration requirements of applicable state securities laws,
and neither the Company nor any authorized agent acting on its behalf will take
any action hereafter that would cause the loss of such exemption.


3.6
Compliance.



The Company is not in violation of its Certificate of Formation as in effect on
the date hereof or any term of the Operating Agreement, or, in any material
respect, of any term or provision of any mortgage, indebtedness, indenture,
contract, agreement, instrument, judgment, order or decree to which it is party
or by which it is bound. To the best of the Company’s knowledge, the Company is
not in violation of any federal, state or local statute, rule, regulation, order
or restriction of any domestic or foreign government or any instrumentality or
agency thereof applicable to the Company, the conduct of its business or its
properties. The execution and delivery of this Agreement by the Company, the
performance by the Company of its obligations pursuant to, and consummation of
the transactions contemplated by, this Agreement, and the sale and issuance of
the Securities, will not (a) result in any violation of, or conflict with, or
constitute, with or without the passage of time and giving of notice, a default
under, or constitute an event that could entitle any counterparty or other third
party to exercise any additional rights under or result in the acceleration of
the maturity of any material indebtedness of the Company or the performance of
any obligation of the Company under, the Company’s Certificate of Formation or
its Operating Agreement or any such mortgage, indebtedness, indenture, contract,
agreement, instrument, judgment order or decree, (b) result in the violation of,
or conflict with, any federal or state statute, rule or regulation applicable to
the Company or its properties, (c) constitute an event that results in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company, or (d) constitute an event that results in
the suspension, revocation, impairment, forfeiture or nonrenewal of any material
franchise, permit, license, authorization or approval applicable to the Company,
its business or operations or any of its assets or properties.


3.7
Financial Information; Projections; Material Liabilities.





3

--------------------------------------------------------------------------------



Execution Version




The Company’s financial statements which have been delivered to Clean Energy
fairly and accurately reflect the Company’s financial condition in accordance
with GAAP as of the latest date of such financial statements. All financial
projections and forecasts delivered to Clean Energy represent the Company’s best
estimates and assumptions as to future performance, which the Company believes
to be fair and reasonable as of the time made in the light of current and
reasonably foreseeable business conditions. As of the date of this Agreement,
the Company does not have any material liabilities, fixed or contingent, that
are not reflected in the financial statements referred to above as have been
delivered to Clean Energy on or prior to the date hereof, in the notes thereto
or otherwise disclosed in writing to Clean Energy on or prior to the date
hereof, other than liabilities arising in the ordinary course of business since
the date of such financial statements. There has not been any material
deterioration in the consolidated financial condition of the Company since the
date of the most recent financial statements submitted to Clean Energy.


3.8
Licenses and Intellectual Property Rights.



The Company possesses all licenses, patents, trademarks, trade names, service
marks, copyrights, and other intellectual property rights, free from burdensome
restrictions necessary to enable it to conduct its business.


3.9
Tax Matters.



The Company has filed all federal and other material tax returns and reports
required to be filed, has made timely remittance of all material amounts as
required by any governmental agency or authority and has paid all federal and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon it or its properties, income or assets otherwise due and payable,
except those which are being or will be contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. The Company has not received any notice of any proposed tax
assessment that would, if made, have a Material Adverse Effect.


3.10
Insurance.



All policies of insurance in effect of any kind or nature owned by or issued to
the Company, including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation, property and liability insurance, (a) are, together with all
policies of employee health and welfare and title insurance, if any, in full
force and effect, (b) comply in all respects with the applicable requirements
set forth herein and (c) are of a nature and provide such coverage, including
through self-insurance, retentions and deductibles, as is customarily carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company operates.


3.11
No Joint Ventures, Partnerships or Subsidiaries.



As of the date hereof, (i) the Company is not engaged in any joint venture or
partnership with any other Person, and (ii) the Company has no Subsidiaries.


3.12
No Material Adverse Effect.



4

--------------------------------------------------------------------------------



Execution Version






On and as of the date hereof and the date of the Closing, no event has occurred
or condition exists with respect to the Company or any other Person that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.


3.13
No “Bad Actor” Disqualification Events.



The Company has exercised reasonable care, in accordance with the rules and
guidance of the Securities and Exchange Commission (“SEC”) to determine whether
any Covered Person (as defined below) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) through (viii) under the
Securities Act (“Disqualification Events”). To the Company’s knowledge, no
Covered Person is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the Securities
Act. The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the Securities Act. “Covered Persons” are
those persons specified in Rule 506(d)(1) under the Securities Act, including
the Company; any predecessor or affiliate of the Company; any director,
executive officer, other officer participating in the offering of the
Securities, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Securities; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Securities (a “Solicitor”), any general partner
or managing member of any Solicitor, and any director, executive officer or
other officer participating in the offering of any Solicitor or general partner
or managing member of any such Solicitor.


3.14
Litigation.



Except as disclosed in writing to Clean Energy prior to the date of this
Agreement, there are no actions, suits, investigations, or proceedings pending
or, to the knowledge of the Company, threatened in writing by or against the
Company involving more than One Hundred Thousand Dollars ($100,000.00).


3.15
Solvency.



The fair salable value of the Company’s assets (including goodwill minus
disposition costs) exceeds the fair value of the Company’s liabilities; the
Company is not left with unreasonably small capital after the transactions in
this Agreement; and the Company is able to pay its debts (including trade debts)
as they mature.




3.16
Legal Compliance.



The Company has complied in all material respects with all applicable laws,
rules and regulations.


3.17
Disclosure.





5

--------------------------------------------------------------------------------



Execution Version




The Company has fully provided Clean Energy with all the information necessary
for Clean Energy to decide whether to purchase the Securities. Neither this
Agreement, nor any other statements or certificates made or delivered in
connection herewith, contains any untrue statement of a material fact or, to the
best of the Company’s knowledge, omits to state a material fact necessary to
make the statements herein or therein not misleading, in light of the
circumstances in which they were made. With respect to any projections of the
Company’s future operations provided by the Company to Clean Energy, the Company
represents that such projections were prepared in good faith and that the
Company believes there is a reasonable basis for such projections.


SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS


Clean Energy hereby represents and warrants to the Company, as of the date
hereof and as of the Closing (except for the representations and warranties that
speak as of a specific date, which shall be made as of such date), as follows:


4.1
No Registration.



Clean Energy understands that the offer and sale of the Securities have not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Clean Energy’s representations as
expressed herein or otherwise made pursuant hereto.


4.2
Investment Intent.



Clean Energy is acquiring the Units for investment for its own account, not as a
nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof, and Clean Energy has no present intention of selling,
granting any participation in, or otherwise distributing the same. Clean Energy
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to any of
the Securities.


4.3
Investment Experience.



Clean Energy has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Company and
acknowledges that it can protect its own interests. Clean Energy has such
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of its investment in the Company.


4.4
Speculative Nature of Investment.



Clean Energy understands and acknowledges that the Company has a limited
financial and operating history and that an investment in the Company is highly
speculative and involves substantial risks. Clean Energy can bear the economic
risk of its investment and is able, without impairing its financial condition,
to hold the Securities for an indefinite period of time and to suffer a complete
loss of its investment hereunder.


6

--------------------------------------------------------------------------------



Execution Version






4.5
Residency.



Clean Energy’s principal place of business is in the State of California.


4.6
Rule 144.



Clean Energy acknowledges that the Securities must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available. Clean Energy is aware of the provisions of Rule 144
promulgated under the Securities Act which permit resale of securities purchased
in a private placement subject to the satisfaction of certain conditions, which
may include, among other things, the availability of certain current public
information about the Company; the resale occurring not less than a specified
period after a party has purchased and paid for the security to be sold; the
number of securities being sold during any three-month period not exceeding
specified limitations; the sale being effected through a “brokers’ transaction,”
a transaction directly with a “market maker” or a “riskless principal
transaction” (as those terms are defined in the Securities Act or the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder); and the filing of a Form 144 notice, if applicable. Clean Energy
understands that the current public information about the Company referred to
above is not now available, and the Company has no present plans to make such
information available. Clean Energy acknowledges and understands that the
Company may not be satisfying the current public information requirement of Rule
144 at the time Clean Energy wishes to sell the Securities, and that, in such
event, Clean Energy may be precluded from selling such securities under Rule
144, even if the other applicable requirements of Rule 144 have been satisfied.
Clean Energy acknowledges that, in the event the applicable requirements of Rule
144 are not met, registration under the Securities Act or an exemption from
registration will be required for any disposition of the Securities. Clean
Energy understands that, although Rule 144 is not exclusive, the SEC has
expressed its opinion that persons proposing to sell restricted securities
received in a private offering other than in a registered offering or pursuant
to Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales and that such
persons and the brokers who participate in the transactions do so at their own
risk.


4.7
No Public Market.



Clean Energy understands and acknowledges that no public market now exists for
the Securities or any other securities issued by the Company, and that the
Company has made no assurances that a public market will ever exist for such
securities.


4.8
Authorization.



(a)    Clean Energy has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations pursuant to this Agreement. All
limited liability company or other applicable action on the part of Clean Energy
necessary for the authorization, execution, delivery and performance of this
Agreement by Clean Energy, and the performance of all of Clean Energy’s
obligations under this Agreement, has been taken or will be taken prior to the
Closing.




7

--------------------------------------------------------------------------------



Execution Version




(b)    This Agreement, when executed and delivered by Clean Energy, will
constitute the valid and legally binding obligation of such Investor,
enforceable in accordance with its terms, except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and
(ii)as limited by rules of law governing specific performance, injunctive relief
or other equitable remedies or by general principles of equity.


4.9
Legends.



Clean Energy understands and agrees that the certificates evidencing the
Securities, or any other securities issued in respect of the Securities upon any
unit split, unit dividend, recapitalization, merger, consolidation or similar
event, shall bear the following legend (in addition to any legend required by
this Agreement, the Right of First Offer and Co-Sale Agreement or under
applicable state securities laws):


“THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND ANY
SECURITIES INTO WHICH THEY MAY BE CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES
LAWS, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE,
REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION
IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”


SECTION 5
CONDITIONS TO CLEAN ENERGY’S OBLIGATIONS TO CLOSE


Clean Energy’s obligation to consummate the transactions contemplated by this
Agreement is subject to the fulfillment on or before the Closing of each of the
following conditions, in each case unless waived by Clean Energy:


5.1
Delivery of Note Documents.



Clean Energy shall have received, in form and substance satisfactory to Clean
Energy, such documents, and completion of such other matters, as Clean Energy
may reasonably deem necessary or appropriate, including, without limitation:


(a)originals of this Agreement, the Note, and the Warrant, each duly executed by
the Company;


(b)a good standing certificate of the Company certified by the Secretary of
State (or equivalent agency) of the Company’s jurisdiction of organization or
formation, as of a date no earlier than thirty (30) days prior to the date of
this Agreement; and


8

--------------------------------------------------------------------------------



Execution Version






(c)a copy certified by an officer of the Company attaching resolutions approving
the transactions contemplated by this Agreement, each in form and substance
satisfactory to Clean Energy, certifying that such resolutions (i) were duly and
validly adopted by the Company’s governing body at a duly held meeting of such
body (or pursuant to a unanimous written consent or other authorized limited
liability company action), and (ii) are in full force and effect as of the date
hereof and have not been in any way modified, repealed, rescinded, amended or
revoked.


5.2
Representations and Warranties.



The representations and warranties made by the Company in SECTION 3 shall be
true and correct as of the date of the Closing with the same force and effect as
though such representations and warranties had been made as of such date.


5.3
Covenants.



The Company shall have performed or complied with all covenants, agreements and
conditions contained in this Agreement to be performed or complied with by the
Company on or prior to the Closing.


5.4
State Securities Laws.



The Company shall have obtained all permits and qualifications required by state
securities laws, or have the availability of exemptions therefrom, for the offer
and sale of the Securities.


5.5
Operating Agreement Amendment.



The Operating Agreement Amendment shall have been duly authorized, executed and
delivered by the members holding sufficient membership units to make such
amendment effective, and the Operating Agreement (as so amended) shall be in
full force and effect.


5.6
Permits, Qualifications and Consents.



All permits, authorizations, approvals or consents of, or filings with or
notices to, any federal, state or local governmental authority or regulatory
body of the United States or any other third party that are required in
connection with the lawful issuance and sale of the Securities pursuant to this
Agreement shall be duly obtained or made and shall be effective as of the
Closing, except solely for those which are to be obtained or made after the
Closing, all of which shall be obtained or made by the Company by the applicable
deadlines therefor.


5.7
Proceedings and Documents.



All limited liability company and other proceedings in connection with the
transactions contemplated at the Closing and all documents incident thereto
shall be satisfactory in form and substance to Clean Energy and its counsel, and
Clean Energy or its counsel shall have received all such counterpart original
and certified or other copies of such other documents as any of them may
request.




9

--------------------------------------------------------------------------------



Execution Version




5.8
Waiver of Rights.



At or prior to the Closing, the Company, its managers and all then-current
members of the Company shall have taken all action to fully waive any rights of
first offer, preemptive rights or any other rights in connection with the sale
and issuance of the Securities hereunder.


SECTION 6
CONDITIONS TO COMPANY’S OBLIGATION TO CLOSE


The Company’s obligation to sell and issue the Securities at the Closing is
subject to the fulfillment on or before the Closing of the following conditions,
unless waived by the Company:


6.1
Representations and Warranties.



The representations and warranties made by Clean Energy in SECTION 4 shall be
true and correct when made and shall be true and correct as of the date of the
Closing with the same force and effect as though such representations and
warranties had been made as of such date.


6.2
Covenants.



Clean Energy shall have performed or complied with all covenants, agreements and
conditions contained in this Agreement to be performed or complied with by it on
or prior to the date of the Closing.




SECTION 7
MISCELLANEOUS


7.1
Amendment.



Except as expressly provided herein, neither this Agreement nor any term hereof
may be amended or waived other than by a written instrument signed by the
Company and Clean Energy. Any such amendment or waiver effected in accordance
with this Section 7.1 shall be binding upon each holder of any securities
purchased under this Agreement at the time outstanding (including securities
into which such securities have been converted or exchanged or for which such
securities have been exercised) and each future holder of all such securities.


7.2
Notices.



All notices and other communications required or permitted hereunder shall be in
writing and shall be mailed by registered or certified mail, postage prepaid,
sent by electronic mail or otherwise delivered by hand, messenger or courier
service addressed:


(a)    if to Clean Energy, to the attention of the SVP Corp Trans & Chief Legal
Officer of Clean Energy at 4675 MacArthur Court, Suite 800, Newport Beach,
California 92660, or at nate.jensen@cleanenergyfuels.com (email address); and




10

--------------------------------------------------------------------------------



Execution Version




(b)    if to the Company, to the attention of the Chief Executive Officer of the
Company at 480 Hercules Drive, Colchester, Vermont 05446, or at
rbiasetti@ngadvantage.com (email address).


Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via electronic
mail, when directed to the relevant electronic mail address, if sent during
normal business hours of the recipient, or if not sent during normal business
hours of the recipient, then on the recipient’s next business day.


7.3
Governing Law.



This Agreement shall be governed in all respects by the internal laws of the
State of Delaware as applied to agreements entered into among Delaware residents
to be performed entirely within Delaware, without regard to principles of
conflicts of law.


7.4
Expenses.



The Company shall pay all fees, expenses and costs incurred by the Company and
Clean Energy (including the fees and expenses of counsel to Clean Energy) in
connection with the transactions contemplated by this Agreement, including
without limitation the preparation, amendment, negotiation, administration,
defense and/or enforcement of this Agreement, the Notes, the Warrants or any
other documents executed in connection therewith.


7.5
Survival; Indemnification.



(a)    The representations, warranties, covenants and agreements made in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing and shall in no way be effected by any investigation made by or on
behalf of any party hereto.


(b)    The Company shall indemnify and hold harmless Clean Energy and each of
its directors, officers, employees, stockholders, affiliates, agents and
representatives from and against and in respect of any and all actions, causes
of action, suits, proceedings, claims, appeals, demands, assessments, judgment,
losses, damages, liabilities, interest, fines, penalties, costs and expenses
(including, without limitation, attorneys’ fees and disbursements incurred in
connection therewith and in seeking indemnification therefor, and any amounts or
expenses required to be paid or incurred in connection therewith), resulting
from, arising out of, or imposed upon or incurred by any person to be
indemnified hereunder in connection with the transactions contemplated by this
Agreement, including without limitation by reason of any breach of any
representation, warranty, covenant or agreement of the Company made in this
Agreement or any certificate or other instrument delivered by or on behalf of
the Company pursuant hereto or in connection with the transactions contemplated
hereby or thereby.




11

--------------------------------------------------------------------------------



Execution Version




7.6
Successors and Assigns.



This Agreement, and any and all rights, duties and obligations hereunder, shall
not be assigned, transferred, delegated or sublicensed by the Company without
the prior written consent of Clean Energy. Any attempt by any party without such
permission to assign, transfer, delegate or sublicense any rights, duties or
obligations that arise under this Agreement shall be void. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors, assigns, heirs,
executors and administrators any rights, remedies, obligations or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.


7.7
Entire Agreement.



This Agreement, including the exhibits attached hereto and the other documents
referred to herein, constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof. No party
shall be liable or bound to any other party in any manner with regard to the
subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein or therein.


7.8
No Waiver.



Except as expressly provided herein, no delay or omission to exercise any right,
power or remedy accruing to any party to this Agreement upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy of such non-defaulting party, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.


7.9
Remedies.



In addition to being entitled to exercise all rights provided herein or granted
by applicable law, each party hereto acknowledges and agrees that monetary
damages may not adequately compensate an injured party for the breach of this
Agreement by any other party, that this Agreement shall be specifically
enforceable, and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order.
Further, each party waives any claim or defense that there is an adequate remedy
at law for any such breach or threatened breach hereunder. All remedies, either
under this Agreement or by applicable law or otherwise afforded to any party to
this Agreement, shall be cumulative and not alternative and a party’s exercise
of any such remedy will not constitute a waiver of such party’s right to assert
any other legal remedy available to it.




12

--------------------------------------------------------------------------------



Execution Version




7.10
Severability.



If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such court will replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.


7.11
Counterparts.



This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.


7.12
Telecopy Execution and Delivery.



A facsimile, telecopy or other reproduction of this Agreement may be executed by
one or more parties hereto and delivered by such party by facsimile or any
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto shall execute and deliver an original of this
Agreement as well as any facsimile, telecopy or other reproduction hereof.


7.13
Jurisdiction; Venue.



Each of the parties hereto hereby submits and consents irrevocably to the
exclusive jurisdiction of the courts of the State of Delaware and the United
States District Court for the District of Delaware for the interpretation and
enforcement of the provisions of this Agreement. Each of the parties hereto also
agrees that the jurisdiction over the person of such parties and the subject
matter of such dispute shall be effected by the mailing of process or other
papers in connection with any such action in the manner provided for in Section
7.2 or in such other manner as may be lawful, and that service in such manner
shall constitute valid and sufficient service of process.


7.14
Titles and Subtitles.



The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement. All
references in this Agreement to sections, paragraphs and exhibits shall, unless
otherwise provided, refer to sections and paragraphs hereof and exhibits
attached hereto.


7.15
Further Assurances.



Each party hereto shall execute and deliver, by the proper exercise of its
corporate, limited liability company, partnership or other powers, all such
other and additional instruments and


13

--------------------------------------------------------------------------------



Execution Version




documents and do all such other acts and things as may be reasonably necessary
to more fully effectuate this Agreement.


7.16
Jury Trial.



EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO
THIS AGREEMENT.


[Signature Pages Follow]






14

--------------------------------------------------------------------------------




Execution Version






The parties are signing this Note Purchase Agreement as of the date first
written above.




NG ADVANTAGE LLC
a Delaware limited liability company


By/s/ Tom Evslin                     
Name: Tom Evslin
Title: Chairman





15

--------------------------------------------------------------------------------




Execution Version






The parties are signing this Note Purchase Agreement as of the date first
written above.




CLEAN ENERGY FINANCE, LLC,
a California limited liability company
By/s/ J. Nathan Jensen   
Name: J. Nathan Jensen
Title: SVP & CLO





16

--------------------------------------------------------------------------------




Execution Version






SCHEDULE A
FORM OF NOTE
[Attached]




17

--------------------------------------------------------------------------------




Execution Version




THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND ANY
SECURITIES INTO WHICH THEY MAY BE CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES
LAWS, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE,
REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION
IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.


NG ADVANTAGE LLC
CONVERTIBLE PROMISSORY NOTE


Up to $15,187,946.77                        Original Issuance Date: June 28,
2019


FOR VALUE RECEIVED, NG Advantage LLC, a Delaware limited liability company (the
“Company”), promises to pay to Clean Energy Finance, LLC, a California limited
liability company (“Clean Energy,” and Clean Energy or such other Person as is
the registered holder of this Note, the “Holder”), or its registered assigns,
the principal sum of up to Fifteen Million One Hundred Eighty Seven Thousand
Nine Hundred Forty Six Dollars and seventy seven cents ($15,187,946.77) (such
amount, the “Maximum Principal Amount”), or such lesser amount as shall equal
the outstanding principal amount hereunder, together with interest on the unpaid
principal balance accrued from the date on which a Delayed Draw Loan (as defined
below) is first made by the Holder pursuant to this Convertible Promissory Note
(this “Note”), at a rate equal to 12.0% per annum, computed on the basis of the
actual number of days elapsed and a year of 365 days; provided however than upon
an Event of Default such interest rate shall retroactively increase to 15% per
annum. All amounts owed under this Note shall be unsecured indebtedness of the
Company.


This Note is issued pursuant to the terms of that certain Note Purchase
Agreement dated as of June 28, 2019 (the “Agreement”), by and between the
Company and Clean Energy.


The following sets forth the rights of the Holder and the conditions to which
this Note is subject, and to which the Holder, by the acceptance of this Note,
and the Company agree:


1.Delayed Draw Loans; Draw Down Requests. On the terms and subject to the
conditions of this Note, the Holder agrees to make loans to the Company
hereunder (each,
a “Delayed Draw Loan”) in an principal aggregate amount not to exceed the
Maximum Principal Amount. The Company may, from time to time and at its
election, request from the Holder one or more Delayed Draw Loans hereunder by
executing and delivering a request letter in substantially the form attached
hereto as Exhibit A (each, a “Draw Down Request”); provided that (a) the sum of
all Draw Down Requests may not exceed $10,000,000.00; (b) the Company may not
make Draw Down Requests in excess of $5,000,000.00 prior to July 1, 2019; (c)
the amount of the initial Draw Down Request will be deemed increased by the
outstanding principal amount and accrued interest outstanding, together with any
other outstanding amounts payable in connection therewith, with respect to the
promissory note dated February 15, 2019 issued by


1

--------------------------------------------------------------------------------



Execution Version




the Company in favor of Clean Energy and the promissory note dated May 17, 2019
issued by the Company in favor of Clean Energy, such amounts shall be deemed
Delayed Draw Loans, and both such notes shall be cancelled; (d) the Company
shall not deliver any Draw Down Request if an Event of Default has occurred and
is continuing hereunder, (e) from July 1, 2019, the Company may make additional
draw down requests of up to $5,000,000.00, provided that the Company has entered
new contracts with Kenan Advantage Group, International Paper and Con Ed that
are in form and substance satisfactory to Clean Energy; and (e) the Company
shall not deliver any Draw Down Request after August 31, 2019. No later than ten
(10) days following the Holder’s receipt of a Draw Down Request executed and
delivered in accordance with the terms and conditions of this Note, and provided
that no Event of Default has occurred and is continuing, the Holder shall
deliver to the Company as a Delayed Draw Loan the amount set forth in the Draw
Down Request by wire transfer to the account of the Company as set forth in the
Draw Down Request. Upon the Company’s receipt of the proceeds from each Delayed
Draw Loan, the amount of such proceeds shall automatically be added to the
outstanding principal amount hereunder. Notwithstanding anything to the contrary
in this Note, the aggregate principal amount of all Delayed Draw Loans requested
pursuant to all Delayed Draw Requests shall not at any time exceed the Maximum
Principal Amount.


2.Maturity Date.    All unpaid principal, together with any then unpaid and
accrued interest and other amounts payable hereunder, shall be due and payable
on the earlier of
(a) December 31, 2019 (the “Maturity Date”), or (b) when, upon the occurrence
and during the continuance of an Event of Default, such amounts are declared due
and payable by the Holder or made automatically due and payable, in each case,
in accordance with the terms hereof.


3.Payments.


(a)    Interest. All accrued and unpaid interest hereunder shall be payable on
the
Maturity Date.


(b)    Prepayment. Prior to the Maturity Date the Company may prepay all of the
principal, accrued interest, and other amounts due under the Note (in full but
not in part) for 125% of such amount. Any such amounts that are prepaid may not
be reborrowed from Clean Energy. The Company may, at its election and at any
time, prepay, in whole or in part, accrued and unpaid interest hereunder.


(c)    Mandatory Prepayment. In the event of a Change of Control or following
the occurrence of an event described in Section 2(b) hereof, the outstanding
principal amount of this Note, plus all accrued and unpaid interest shall be due
and payable immediately prior to the closing of such Change of Control or
immediately following such other event. In addition, in the event of a Change of
Control, the Company shall pay Clean Energy an amount equal to 25% of the
outstanding principal amount of this Note, plus all accrued and unpaid interest
immediately prior to the closing of such Change of Control.


4.Conversion.




2

--------------------------------------------------------------------------------



Execution Version




(a)    Voluntary Conversion upon Maturity Date. The Holder may, on the Maturity
Date, convert, in whole or in part, the outstanding principal amount of this
Note and the accrued and unpaid interest under this Note into fully paid and
nonassessable Common Units at a price per unit equal to the then-applicable
Conversion Price.


(b)    Voluntary Conversion upon Equity Offering. The Holder may, upon the
closing of an Equity Offering (as defined in the Engagement Letter dated May 1,
2019 between the Company and Raymond James & Associates, Inc.) convert, in whole
or in part, the outstanding principal amount of this Note and the accrued and
unpaid interest under this Note into fully paid and nonassessable securities
issued by the Company in the Equity Offering at a price per unit equal 75% of
the per security price in such Equity Offering.


(c)    Reserved.


(d)    Adjustments. The Conversion Price and/or the number of Common Units into
which this Note may be converted shall be subject to adjustment from time to
time as set forth in this Section 4(c). Upon the occurrence of each such
adjustment, the Company shall, at the request of the Holder, promptly compute
such adjustment, in good faith, in accordance with the terms of this Note and
prepare a certificate setting forth such adjustment, including a statement of
the adjusted Conversion Price and adjusted number of Common Units, describing
the transactions giving rise to such adjustment and showing in reasonable detail
the facts upon which such adjustment is based.


(i)    Subdivisions; Combinations. If the Company at any time while this Note is
outstanding subdivides (by any unit split, unit distribution, recapitalization
or otherwise) its outstanding Common Units into a greater number of units, the
Conversion Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Common Units obtainable upon
conversion of this Note shall be proportionately increased. If the Company at
any time combines (by reverse unit split or otherwise) its outstanding Common
Units into a smaller number of units, the Conversion Price in effect immediately
prior to such combination shall be proportionately increased and the number of
Common Units obtainable upon conversion of this Note shall be proportionately
decreased.


(ii)    Distributions. During such time as this Note is outstanding, if the
Company shall, at any time after the Original Issuance Date, declare or make any
distribution of its assets (or rights to acquire its assets) to holders of its
Common Units, by way of return of capital or otherwise (including any
distribution of cash, units, stock or other securities, property or options by
way of a spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, but excluding any Tax Distribution (as
defined in the Operating Agreement)) (a “Distribution”), then, in each such
case, upon the conversion of this Note, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of Common Units
acquirable upon full conversion of the outstanding principal amount of this Note
(without regard to any limitations on exercise hereof) immediately before the
date of such Distribution.


(iii)    Reclassification. If any reclassification of the equity of the Company
shall be effected at any time while this Note is outstanding in such a way that
holders of Common


3

--------------------------------------------------------------------------------



Execution Version




Units shall be entitled to receive units, stock, securities or other assets or
property, then, as a condition of such reclassification, lawful and adequate
provisions shall be made so that the Holder hereof shall thereafter have the
right to receive upon a conversion of this Note (in lieu of the Common Units
immediately theretofore receivable upon the conversion of this Note) such units,
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of then outstanding Common Units equal to
the number of Common Units immediately theretofore receivable upon conversion of
this Note. In any such reclassification, appropriate provision shall be made
with respect to the rights and interests of the Holder of this Note so that the
provisions hereof (including, without limitation, provisions for adjustments of
the Conversion Price and of the number of Common Units receivable upon
conversion of this Note) shall thereafter be applicable, as nearly as possible,
in relation to any units, stock, securities or other assets or property
thereafter deliverable upon the conversion hereof.


(e)    Conversion Procedures.


(i)    Mechanics. If this Note is to be converted, the Holder shall deliver a
written conversion notice to the Company, which shall notify the Company of its
election to convert pursuant to Section 4(a) or Section 4(b) and specify the
principal amount of the Note and accrued and unpaid interest under the Note to
be converted. Any such conversion shall be effective as of the close of business
on the date on which such written conversion notice is delivered to the Company
in accordance with the terms of this Note, and as soon as practicable
thereafter, the Company shall (A) update its unit ledger and all other
applicable books and records to reflect the issuance to the Holder of the number
of Common Units issuable upon such conversion and (B) deliver to the Holder a
check payable to the Holder for any cash amounts owed as described in Section
4(d)(ii). If any such conversion is for all outstanding amounts owed under this
Note, then, concurrently with or as soon as practicable after delivery of such a
written conversion notice, the Holder shall deliver to the Company the original
of this Note (or a notice to the effect that the original Note has been lost,
stolen or destroyed) for cancellation.


(ii)    No Fractional Common Units. No fractional Common Units shall be issued
upon conversion of this Note. In lieu of the Company issuing any fractional
Common Units to the Holder upon a conversion of this Note, the Company shall pay
to the Holder an amount equal to the product obtained by multiplying the
applicable Conversion Price by the fraction of a Common Unit not so issued.


(iii)    Effect of Conversion. At such time as the conversion of all or any
portion of this Note has been effected as set forth in Section 4(d)(i), the
rights of the Holder under this Note, to the extent of the conversion, shall
cease, and the Holder shall thereafter be deemed to have become the holder of
record of the Common Units issuable upon such conversion (whether or not this
Note has been delivered to the Company for cancellation in the event such
conversion is for all outstanding amounts owed under this Note). Upon conversion
of this Note in full and the payment of any cash amounts owed pursuant to
Section 4(d)(ii), the Company shall be forever released from all its obligations
and liabilities under this Note and this Note shall be deemed of no further
force or effect, whether or not the original of this Note has been delivered to
the Company for cancellation as set forth in Section 4(d)(i).




4

--------------------------------------------------------------------------------



Execution Version




(iv)    Compliance with Laws and Regulations. The Company shall take all such
actions as may be necessary to ensure that all Common Units issued upon
conversion of all or any portion of this Note may be so issued without violation
of any applicable law or governmental regulation or any requirement of any
domestic securities exchange upon which such Common Units may be then listed
(except for official notice of issuance which shall be immediately delivered by
the Company upon such issuance).


(f)    Notices. In the event of:


(i)    Any distribution to any holders of any class of securities of the Company
(other than a Tax Distribution, as defined in the Operating Agreement) or any
grant to any such holders of a right to subscribe for, purchase or otherwise
acquire any units or any other securities or property, or to receive any other
right;


(ii)    Any capital reorganization of the Company, any reclassification or
recapitalization of the equity of the Company or any transfer of all or
substantially all of the assets of the Company to any other Person or any
consolidation or merger involving the Company;


(iii)
Any voluntary or involuntary dissolution, liquidation or winding-up

of the Company;


(iv)
Any material amendments of or other material changes to the

Operating Agreement, together with any copies reflecting such amendments or
changes with respect thereto;


(v)    The commencement of any litigation or governmental proceedings pending or
threatened (in writing) against the Company which could reasonably be expected
have a Material Adverse Effect (as defined in the Agreement); or


(vi)    The Company becoming aware of the existence of any Event of Default or
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default,


the Company shall, at least ten (10) days prior to the earliest date specified
herein (or, if such event is outside the reasonable control of the Company,
within three (3) business days), deliver notice to the Holder a notice
specifying, as applicable, (A) the date on which the distribution or right is to
be made and the amount and character of such distribution or right; (B) the date
on which any such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding-up is expected to become effective
and the date for determining the Company’s members entitled to vote thereon; or
(C) notice of such other occurrence, which such notice shall include a
reasonably detailed description of the applicable event.


5.Use of Proceeds and Warrant Issuance(s).


(a)    Use of Proceeds. The Delayed Draw Loan(s) will be used by the Company
exclusively for current working capital purposes, including funding capital
expenditures. None of


5

--------------------------------------------------------------------------------



Execution Version




the proceeds will be used to repay accrued liabilities in respect of existing
indebtedness unless approved by Clean Energy (except for scheduled payments in
the ordinary course of business).


(b)    Warrants. Upon the funding of each Delayed Draw Loan, the Company shall
issue to Clean Energy a warrant in the form attached hereto as Exhibit B to
purchase a number of fully paid and nonassessable Common Units, at a price per
unit equal to the lesser of $10.00 or 90% of the price for securities issued in
an Equity Offering, equal to 10% of the amount of the applicable Delayed Draw
Loan, allowing for cashless exercise or net exercise with a term of 10 years
from the date of issuance.


6.Affirmative Covenants. So long as any of the Obligations shall remain unpaid,
the Company agrees that:


(a)    Monthly Financial Statements. Within thirty (30) days after the end of
each month, the Company shall deliver to Clean Energy company-prepared monthly
financial statements prepared in accordance with generally accepted accounting
principles in form and substance reasonably satisfactory to Clean Energy.


(b)    Quarterly Financial Statements. Within thirty (30) days after the end of
fiscal quarter, the Company shall deliver to Clean Energy company-prepared
consolidated quarterly financial statements prepared under generally accepted
accounting principles in form and substance reasonably satisfactory to Clean
Energy.


(c)    Annual Financial Statements. The Company shall deliver to Clean Energy as
soon as available, but no later than forty five (45) days after the last day of
the Company’s fiscal year, audited consolidated financial statements prepared
under generally accepted accounting principles, consistently applied, together
with an unqualified opinion on the financial statements from an independent
certified public accounting firm reasonably acceptable to Clean Energy (it being
agreed that any “Big Four” accounting firm is acceptable to Clean Energy).


(d)    Annual Projections. Within the earlier of (i) thirty (30) days after the
last day of the Company’s fiscal year, and (ii) approval of the Company’s
governing body, and promptly after any updates thereto, the Company shall
deliver to Clean Energy annual financial projections for the following fiscal
year approved by the Company’s governing body and commensurate in form and
substance with those provided to the Company’s investors, together with any
related business forecasts used in the preparation of such annual financial
plans and projections.


(e)    Preservation of Existence, Etc. The Company will maintain and preserve
its legal existence, its rights to transact business and all other rights,
franchises and privileges necessary or desirable in the normal course of its
business and operations and the ownership of its properties.


(f)    Payment of Taxes, Etc. The Company will pay and discharge (i) all taxes,
fees, assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, and
all lawful claims for labor, materials and supplies which, if unpaid, might
become a lien or other encumbrance upon any properties or assets of the Company,
except to the extent such taxes, fees, assessments or governmental charges


6

--------------------------------------------------------------------------------



Execution Version




or levies, or such claims, are being contested in good faith by appropriate
proceedings and are adequately reserved against in accordance with generally
accounting principles; (ii) all lawful claims which, if unpaid, would by law
become a lien or other encumbrance upon its property; and
(iii)
all indebtedness, as and when due and payable.



(g)    Maintenance of Insurance. The Company will carry and maintain in full
force and effect, at its own expense and with financially sound and reputable
insurance companies (not affiliates of the Company), insurance in such amounts,
with such deductibles and covering such risks as is customarily carried by
companies engaged in the same or similar businesses and owning similar
properties in the localities where the Company operates.


(h)    Keeping of Records and Books of Account. The Company will keep adequate
records and books of account, in which complete entries will be made in
accordance with generally accepted accounting principles, reflecting all
financial transactions of the Company.


(i)    Inspection Rights. The Company will at any reasonable time and from time
to time (i) permit Clean Energy or any of its agents or representatives to visit
and inspect any of the properties of the Company and to examine the records and
books of account of the Company, and to discuss the business affairs, finances
and accounts of the Company with any of the officers, employees or accountants
of the Company, and (ii) permit Clean Energy or any of its agents or
representatives to conduct periodic audits of the Collateral at such frequencies
as Clean Energy shall deem appropriate.


(j)    Compliance with Laws, Etc. The Company will comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any governmental agency or authority, and the terms of any indenture,
contract or other instrument to which it may be a party or under which it or its
properties may be bound.


(k)    Maintenance of Properties, Etc. The Company will maintain and preserve
all of its properties necessary or useful in the proper conduct of its business
in good working order and condition in accordance with the general practice of
other persons or entities of similar character and size, ordinary wear and tear
excepted.


(l)    Licenses. The Company will obtain and maintain all licenses,
authorizations, consents, filings, exemptions, registrations and other
governmental approvals of any governmental agency or authority necessary in
connection with the execution, delivery and performance of this Note, the
Agreement and the other documents executed in connection therewith, the
consummation of the transactions therein contemplated or the operation and
conduct of its business and ownership of its properties.


(m)    Use of Proceeds. No part of such proceeds will be used for “purchasing”
or “carrying” any “margin stock”, or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulations T, U or X of the Board
of Governors of the Federal Reserve System.


(n)    Further Assurances and Additional Acts. The Company will execute,
acknowledge, deliver, file, notarize and register at its own expense all such
further agreements,


7

--------------------------------------------------------------------------------



Execution Version




instruments, certificates, documents and assurances and perform such acts as
Clean Energy shall deem necessary or appropriate to effectuate the purposes of
this Note, the Agreement and the other documents executed in connection
therewith and promptly provide Clean Energy with evidence of the foregoing
satisfactory in form and substance to Clean Energy.


7.Negative Covenants. So long as any of the Obligations shall remain unpaid, the
Company agrees that:


(a)    Indebtedness. The Company will not create, incur, assume or otherwise
become liable for or suffer to exist any indebtedness for borrowed money, other
than:
(i) indebtedness of the Company to Clean Energy hereunder; (ii) indebtedness of
the Company existing on the date of this Agreement and disclosed to Clean Energy
or extensions, renewals and refinancings of such indebtedness, provided that the
principal amount of such indebtedness being extended, renewed or refinanced does
not increase and the terms thereof are not modified to impose more burdensome
terms upon the Company; (iii) accounts payable to trade creditors for goods and
services and current operating liabilities (not the result of the borrowing of
money) incurred in the ordinary course of the Company’s business in accordance
with customary terms and paid within the specified time, unless contested in
good faith by appropriate proceedings and reserved for in accordance with
generally accepted accounting principles; (iv) indebtedness consisting of
guarantees resulting from endorsement of negotiable instruments for collection
by the Company in the ordinary course of business; (v) interest rate swaps,
currency swaps and similar financial products entered into or obtained in the
ordinary course of business; (vi) unsecured indebtedness of the Company in an
aggregate principal amount not to exceed $100,000 at any time outstanding;
(vii) capital leases or other indebtedness in an aggregate amount not to exceed
$100,000 at any time outstanding incurred solely to acquire equipment,
computers, software or implement tenant improvements which is secured solely by
the property so acquired; and (viii) indebtedness approved by Clean Energy.


(b)    Liens; Negative Pledges. (i) The Company will not create, incur, assume
or suffer to exist any lien or other encumbrance upon or with respect to any of
its properties, revenues or assets, whether now owned or hereafter acquired,
other than Permitted Liens. (ii) The Company will not enter into any agreement
(other than under equipment lease financing facilities permitted hereunder with
respect to the equipment financed thereby) prohibiting the creation or
assumption of any lien or other encumbrance upon any of its properties, revenues
or assets, whether now owned or hereafter acquired. As used herein, “Permitted
Lien” means: (A) liens in favor of Clean Energy; (B) the existing liens or other
encumbrances disclosed in writing to Clean Energy prior to the date of this
Agreement or incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by such existing liens or other encumbrances,
provided that any extension, renewal or replacement lien or encumbrance shall be
limited to the property encumbered by the existing lien or other encumbrance and
the principal amount of the Indebtedness being extended, renewed or refinanced
does not increase; (C) liens or other encumbrances for taxes, fees, assessments
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings and which are adequately
reserved for in accordance with generally accepted accounting principles,
provided no notice of tax lien has been filed of record; (D) liens or other
encumbrances of materialmen, mechanics, warehousemen, carriers or employees or
other similar liens or other encumbrances provided for by mandatory provisions
of law and securing obligations either not delinquent or being contested in good
faith by appropriate


8

--------------------------------------------------------------------------------



Execution Version




proceedings and which do not in the aggregate materially impair the use or value
of the property or risk the loss or forfeiture thereof; (E) liens or other
encumbrances consisting of deposits or pledges to secure the performance of
bids, trade contracts, leases, public or statutory obligations, or other
obligations of a like nature incurred in the ordinary course of business (other
than for indebtedness); (F) liens or other encumbrances (1) upon or in any
equipment, computers or software acquired or held by the Company or tenant
improvements implemented by the Company to secure the purchase price of such
equipment, computers or software or indebtedness incurred solely for the purpose
of financing the acquisition of such equipment, computers or software or the
implementation of such tenant improvements, or
(2) existing on such equipment, computers or software at the time of its
acquisition, provided that the lien or other encumbrance is confined solely to
the property so acquired and improvements thereon, or the proceeds of such
equipment, computers, software or tenant improvements;
(G) restrictions and other minor encumbrances on real property which do not in
the aggregate materially impair the use or value of such property or risk the
loss or forfeiture thereof; and (H) liens relating to indebtedness approved by
Clean Energy.


(c)    Change in Nature of Business. The Company will not engage in any material
line of business substantially different from those lines of business carried on
by it at the date hereof.


(d)    Restrictions on Fundamental Changes. The Company will not merge with or
consolidate into, or acquire all or substantially all of the assets of, any
person or entity, or sell, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets.


(e)    Sales of Assets. The Company will not sell, lease, transfer, or otherwise
dispose of, or part with control of (whether in one transaction or a series of
transactions) any assets (including any shares of stock in any subsidiary or
other entity), except: (i) sales or other dispositions of inventory, and the
license, sublicense and grant of distribution and similar rights, in the
ordinary course of business; (ii) sales or other dispositions of assets in the
ordinary course of business which have become worn out or obsolete or which are
promptly being replaced;
(iii)sales or other dispositions of assets by any of its wholly owned
subsidiaries to another of its wholly owned subsidiaries or to the Company; and
(ivv) other sales or other dispositions of assets outside the ordinary course of
business which do not constitute any substantial part of the Company’s assets.


(f)    Distributions. The Company will not declare or pay any dividends in
respect of the Company’s capital stock, or purchase, redeem, retire or otherwise
acquire for value any of its capital stock now or hereafter outstanding, return
any capital to its shareholders as such, or make any distribution of assets to
its shareholders as such, except that the Company may:
(A)    declare and deliver dividends and distributions payable only in common
stock of the Company; and (B) purchase, redeem, retire, or otherwise acquire
shares of its capital stock with the proceeds received from a substantially
concurrent issue of new shares of its capital stock.


(g)    Loans and Investments. The Company will not purchase or otherwise acquire
the capital stock or other equity interests, assets (constituting a business
unit), obligations or other securities of or any interest in any person or
entity, or otherwise extend any credit to,


9

--------------------------------------------------------------------------------



Execution Version




guarantee the obligations of or make any additional investments in any person or
entity, other than in connection with extensions of credit in the nature of
accounts receivable or notes receivable arising from the sales of goods or
services in the ordinary course of business.


8.Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:


(a)    Failure to Pay. The Company shall fail to pay (i) any principal payment
on the due date therefor in accordance with the terms of this Note or (ii) any
interest payment or other payment required under the terms of this Note on the
due date therefor and such payment shall not have been made within five (5) days
after the due date therefor;


(b)    Breaches of Covenants. The Company shall fail to observe or perform any
covenant, obligation, condition or agreement contained in this Note (other than
those specified in Section 7(a)) or in the Agreement and such failure shall
continue for ten (10) days after the due date therefor;


(c)    Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Company to the Holder in this Note, the Agreement or in
connection therewith shall be false, incorrect, incomplete or misleading in any
material respect when made or furnished;


(d)    Breaches of Other Agreements. Any breach or default by the Company shall
exist under any agreement of the Company with any third party or parties that
(i) evidences any Senior Indebtedness or involves obligations (contingent or
otherwise) of, or payments to, the Company in excess of $100,000, or (ii) could
reasonably be expected to result in a Material Adverse Effect;


(e)    Material Adverse Effect. A Material Adverse Effect (as defined in the
Agreement) shall have occurred;


(f)    Insolvency. (i) The fair salable value of the Company’s assets (including
goodwill minus disposition costs) fails to exceed the fair value of the
Company’s liabilities;
(ii)
the Company is has unreasonably small capital after the transactions in this
Agreement; or

(iii)
the Company is unable to pay its debts (including trade debts) as they mature.



(g)
Voluntary Bankruptcy or Insolvency Proceedings. The Company shall

(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property or
assets, (ii) admit in writing its inability to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property or assets by any official in
an involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing;




10

--------------------------------------------------------------------------------



Execution Version




(h)    Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company, or
of all or a substantial part of its property or assets, or an involuntary case
or other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or any of its subsidiaries, if any, or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered on such proceeding shall not
be dismissed or discharged within sixty (60) days after commencement;


(i)    Judgments. A final judgment or order for the payment of money in excess
of $100,000 (exclusive of amounts covered by insurance) shall be rendered
against the Company by any court or other governmental authority and the same
shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed, or any judgment, writ, assessment,
warrant of attachment, or execution or similar process shall be issued or levied
against a substantial part of the property of the Company or any of its
subsidiaries, if any and such judgment, writ, or similar process shall not be
released, stayed, vacated or otherwise dismissed within thirty (30) days after
issue or levy; or


(j)    Conduct of Business. The Company is enjoined, restrained or prevented by
court order from conducting any material part of the Company’s business, which
is not terminated within ten (10) days of its occurrence.


9.Upon an Event of Default.


(a)    Company’s Notice Obligations. Upon the occurrence of any Event of
Default, the Company shall, as soon as possible and in any event within three
(3) days after the occurrence thereof, provide to the Holder written notice of
each event which either (a) is an Event of Default, or (b) with the giving of
notice or lapse of time or both would be an Event of Default, in each case
setting forth the details of such event and the action the Company proposed to
take with respect thereto.


(b)    Rights of the Holder. Upon the occurrence of any Event of Default other
than an Event of Default set forth in Sections (8)(g) or 8(h), and at any time
thereafter during the continuation of such Event of Default, the Holder may, by
written notice to the Company, declare all outstanding Obligations of the
Company hereunder to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding. Upon the
occurrence of any Event of Default set forth in Sections 8(g) and 8(h),
immediately and without notice, all outstanding Obligations of the Company
hereunder shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence and
during the continuation of any Event of Default, the Holder may exercise any
other right power or remedy granted to it by this Note or otherwise permitted to
it by law, either by suit in equity or by action at law, or both.


10.Definitions. As used in this Note, the following capitalized terms have the
meanings given to them below:




11

--------------------------------------------------------------------------------



Execution Version




(a)    “Change of Control” shall mean (i) any “person” or “group” (within the
meaning of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of more than 50% of the
outstanding voting securities of the Company having the right to vote for the
election of members of the Board of Managers or an equivalent body, (ii) any
reorganization, merger or consolidation of the Company, other than a transaction
or series of related transactions in which the holders of the voting securities
of the Company outstanding immediately prior to such transaction or series of
related transactions retain, immediately after such transaction or series of
related transactions, at least a majority of the total voting power represented
by the outstanding voting securities of the Company or such other surviving or
resulting entity, or (iii) a sale, lease or other disposition of all or
substantially all of the assets of the Company.


(b)    “Common Units” shall mean the Company’s Common Units or any class or type
of security into which the Company’s Common Units may be converted or for which
the Company’s Common Units may be exchanged in connection with any
recapitalization, conversion to the corporate form, or any other similar
transaction.


(c)    “Conversion Price” shall mean $2.50 per Common Unit, as adjusted as set
forth in Section 4(c).


(d)    “Initial Public Offering” shall mean the closing of the Company’s first
public offering of any of the Company’s securities pursuant to a registration
statement filed and declared effective under the Securities Act.


(e)    “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to the
Holder of every kind and description, now existing or hereafter arising under or
pursuant to the terms of this Note, including, without limitation, all interest,
fees, charges, expenses, attorneys’ fees and costs and accountants’ fees and
costs chargeable to and payable by the Company hereunder and thereunder, in each
case, whether direct or indirect, absolute or contingent, due or to become due,
and whether or not arising after the commencement of a proceeding under Title 11
of the United States Code (11 U. S. C. Section 101 et seq., as amended from time
to time) (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding.


(f)    “Operating Agreement” shall mean Company’s Amended and Restated Limited
Liability Company Operating Agreement dated July 14, 2017, as subsequently
amended on February 28, 2018, October 1, 2018 and on or about the date hereof
and as amended from time to time after the date hereof.


(g)    “Person” shall mean and include an individual, partnership, corporation
(including a business trust), joint stock company, limited liability company,
unincorporated association, joint venture or other entity or a governmental
authority.


(h)    “Securities Act” shall mean the Securities Act of 1933, as amended.




12

--------------------------------------------------------------------------------



Execution Version




11.Miscellaneous.


(a)    Successors and Assigns; Transfers.


(i)    Subject to the restrictions on transfer described in this Section 11(a),
the rights and obligations of the Company and the Holder shall be binding upon
and benefit the successors, assigns, heirs, administrators and transferees of
the parties.


(ii)    The Holder shall be entitled to transfer, assign or otherwise dispose of
this Note and the securities into which this Note may be converted at any time
and from time to time; provided that the Holder shall give prior written notice
to the Company of any such transfer, assignment or other disposition. Each Note
so transferred and each certificate representing other securities so transferred
shall bear a legend in substantially the form set forth on the first page of
this Note as to the applicable restrictions on transferability to ensure
compliance with the Securities Act, unless in the opinion of counsel for the
Company such legend is not required to ensure compliance with the Securities
Act. Subject to the foregoing, transfers, assignments or other dispositions of
this Note shall be registered upon registration books maintained for such
purpose by or on behalf of the Company. Prior to presentation of this Note (or a
notice to the effect that the original Note has been lost, stolen or destroyed)
for registration of transfer, the Company shall treat the registered holder
hereof as the owner and holder of this Note for the purpose of receiving all
payments of principal and interest hereunder and for all other purposes
whatsoever, whether or not this Note shall be overdue.


(iii)    Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Holder.


(b)    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by electronic mail or otherwise delivered by hand,
messenger or courier service addressed:
(i) if to the Holder, to the attention of the SVP Corp Trans & CLO of Clean
Energy at 4675 MacArthur Court, Suite 800, Newport Beach, California 92660, or
at nate.jensen@cleanenergyfuels.com (email address), or at such other address as
such Holder shall have furnished the Company in writing in accordance with this
Section 11(b); and (ii) if to the Company, to the attention of the Chief
Executive Officer of the Company at 480 Hercules Drive, Colchester, Vermont
05446, or at rbiasetti@ngadvantage.com (email address), or at such other address
as the Company shall have furnished the Holder in writing in accordance with
this Section 11(b). Each such notice or other communication shall for all
purposes of this Agreement be treated as effective or having been given (A) if
delivered by hand, messenger or courier service, when delivered (or if sent via
a nationally-recognized overnight courier service, freight prepaid, specifying
next-business-day delivery, one business day after deposit with the courier), or
(B) if sent via mail, at the earlier of its receipt or five days after the same
has been deposited in a regularly-maintained receptacle for the deposit of the
United States mail, addressed and mailed as aforesaid, or (C) if sent via
electronic mail, when directed to the relevant electronic mail address, if sent
during normal business hours of the recipient, or if not sent during normal
business hours of the recipient, then on the recipient’s next business day.


13

--------------------------------------------------------------------------------



Execution Version




(c)    Amendment. Except as expressly provided herein, neither this Note nor any
term hereof may be amended or waived other than by a written instrument signed
by the Company and the Holder. Any such amendment or waiver effected in
accordance with this Section 11(c) shall be binding upon each Holder of this
Note or any securities issuable upon conversion hereof, including any future
holder of such securities.


(d)    Severability. If any provision of this Note becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Note, and such court will replace such illegal, void
or unenforceable provision of this Note with a valid and enforceable provision
that will achieve, to the greatest extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Note shall be enforceable in accordance with its terms.


(e)    Payment. Unless converted into Common Units pursuant to the terms hereof,
all payments hereunder shall be made in immediately available lawful tender of
the United States.


(f)    Usury. In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, the portion of the interest payment
representing such excess shall be deemed a payment of principal and applied
against the principal of this Note.


(g)    Company Waivers. The Company hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.


(h)    No Waiver by the Holder. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to the Holder upon the
occurrence of any Event of Default shall impair any such right, power or remedy
of the Holder, nor shall it be construed to be a waiver of any such Event of
Default, or an acquiescence therein, or of or in any similar Event of Default
thereafter occurring, nor shall any waiver of any single Event of Default be
deemed a waiver of any other Event of Default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of the Holder of any Event of Default that may occur under this Note,
or any waiver on the part of the Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.


(i)    Governing Law. This Note shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.


(j)    Waiver of Jury Trial. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE OF THIS
NOTE, THE HOLDER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS NOTE.


(Signature Page Follows)


14

--------------------------------------------------------------------------------





The Company has caused this Convertible Promissory Note to be issued as of the
date first written above.


NG ADVANTAGE LLC
a Delaware limited liability company




By: /s/ Rico Biasetti
Name: Rico Biasetti
Title: CEO
























































































[Signature Page to Convertible Promissory Note]


15

--------------------------------------------------------------------------------





EXHIBIT A


Draw Down Request
Clean Energy Finance LLC
4675 MacArthur Court, Suite 800
Newport Beach, California 92660
Attn: Sr. Vice President, Corporate Transactions, and Chief Legal Officer


[•], 2019


Re: Draw Down Request


Dear Mr. Jensen,


Pursuant and subject to the terms of that certain Convertible Promissory Note
(“Note”) issued to Clean Energy (the “Holder”) by NG Advantage LLC (the
“Company”) on the Original Issuance Date of February ___, 2019, the Company
hereby delivers this Draw Down Request for a Delayed Draw Loan in an amount
equal to [•] Dollars ($[•]). The Company’s wire instructions for payment of such
Delayed Draw Loan are set forth below. Capitalized but otherwise undefined terms
used herein shall have the meanings provided therefor in the Note.


The Company represents and warrants to the Holder that (i) no Event of Default
has occurred and is continuing as of the date hereof, (ii) after giving effect
to this Draw Down Request and the Draw Down Loan requested herein, the Company
shall not have exceeded the Maximum Principal Amount, and (iii) of the Company’s
representations and warranties in the Agreement are true, correct and complete
in all material respects up to and including the date hereof, but those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of that date.
NG ADVANTAGE LLC
 
 
Name:
Title:
 
Company Wire Instructions:


 
 
 







--------------------------------------------------------------------------------







EXHIBIT B


Form of Warrant


[Attached]




17

--------------------------------------------------------------------------------




Execution Version






SCHEDULE B


FORM OF WARRANT
[Attached]




18

--------------------------------------------------------------------------------





Execution Version
THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND ANY
SECURITIES INTO WHICH THEY MAY BE EXERCISABLE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES
LAWS, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE,
REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION
IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.


NG ADVANTAGE LLC WARRANT TO PURCHASE COMMON UNITS


Original Issuance Date: June 28, 2019


This Warrant to Purchase Common Units (this “Warrant”) certifies that Clean
Energy, a California corporation (“Clean Energy,” and Clean Energy or such other
Person as is the registered holder of this Warrant, the “Holder”), or its
registered assigns, for value received, is entitled to purchase, at the Unit
Purchase Price (as defined below), from NG Advantage LLC, a Delaware limited
liability company (the “Company”), up to the number of fully paid and
nonassessable Common Units as set forth below:


Maximum number of Common
Units issuable upon exercise of this Warrant


=
(principal amount of the Note then being issued by the Company to Holder x .10)
the Exercise Price



For purposes of this Warrant, “Common Units” shall mean the Company’s Common
Units or any class or type of security into which the Company’s Common Units may
be converted or for which the Company’s Common Units may be exchanged in
connection with any recapitalization, conversion to the corporate form, or any
other similar transaction, and “Warrant Units” shall mean the Common Units
purchasable hereunder.


The following sets forth the rights of the Holder and the conditions to which
this Warrant is subject, and to which the Holder, by the acceptance of this
Warrant, and the Company agree:


1.Exercise Period; Unit Purchase Price. This Warrant shall be exercisable, at
the option of the Holder, at any time and from time to time and for all or any
part of the Warrant Units (but not for a fraction of a unit) which may be
purchased hereunder, from and after the Original Issuance Date, as defined below
(such date, the “Initial Exercise Date”) up to and including 5:00 p.m. (Pacific
Time) on the ten (10)-year anniversary of the Original Issuance Date, as defined
below (the “Expiration Date”), upon (a) surrender to the Company at its
principal office (or at such other location as the Company may advise the Holder
in writing) of this Warrant properly endorsed (or a notice to the effect that
the original Warrant has been lost, stolen or destroyed), (b) delivery to the
Company of the Form of Subscription attached hereto duly completed and executed,
and (c) payment to the Company pursuant to Section 3 of the aggregate Unit
Purchase Price for the number of Warrant Units for which this Warrant is being
exercised, determined in accordance with the provisions hereof. For purposes of
this Warrant, “Unit Purchase Price” shall mean the lesser


1

--------------------------------------------------------------------------------




of $10.00 or 90% of the per Unit Purchase Price in the Equity Offering (as
defined in the Engagement Letter dated May 1, 2019 between the Company and
Raymond James & Associates, Inc.). The Unit Purchase Price and the number of
Warrant Units purchasable hereunder are subject to adjustment as provided in
Section 5 of this Warrant.


2.Exercise Mechanics. No fractional units shall be issued upon the exercise of
this Warrant, and the Company shall in lieu thereof make payment to the Holder
of cash, by wire transfer of immediately available lawful tender of the United
States, in the amount of such fraction multiplied by the fair market value (as
defined below) of one Warrant Unit on the date of exercise. Any Warrant Units
purchased upon the exercise of this Warrant shall be and are deemed to be issued
to the Holder as the record owner of such units as of the close of business on
the date on which the exercise conditions set forth in Section 1(a), (b) and (c)
have been satisfied. After any rights represented by this Warrant have been so
exercised, the Company shall promptly (a) deliver to the Holder, at the
Company’s expense, certificates for the Warrant Units so purchased (if such
units are then certificated), together with any other securities or property to
which the Holder hereof is entitled upon such exercise, and (b) reflect such
issuance in its books and records. Each certificate so delivered shall be in
such denominations of the Warrant Units as may be requested by the Holder and
shall be registered in the name of such Holder. In the event of a purchase of
less than all the Warrant Units, the Company shall promptly execute and deliver
to the Holder an Acknowledgement in the form attached hereto indicating the
number of Warrant Units which remain subject to this Warrant, if any.
Notwithstanding anything to the contrary contained herein, unless the Holder
otherwise notifies the Company, this Warrant shall be deemed to be automatically
exercised using the Net Issuance method of payment pursuant to Section 3
immediately prior to the time on the Expiration Date at which this Warrant
ceases to be exercisable.


3.Payment for Units. The aggregate Unit Purchase Price for Warrant Units being
purchased hereunder may be paid either (a) in cash by wire transfer of
immediately available lawful tender of the United States, (b) if the fair market
value of one Warrant Unit on the date of exercise is greater than the then
applicable Unit Purchase Price, by surrender of a number of Warrant Units which
have a fair market value equal to the aggregate purchase price of the Warrant
Units being purchased (“Net Issuance”) as determined herein, or (c) any
combination of the foregoing. If the Holder elects the Net Issuance method of
payment, the Company shall issue to the Holder upon exercise a number of Warrant
Units determined in accordance with the following formula:


X= Y(A-B)
A


where: X =    the number of Warrant Units to be issued to the Holder;


Y =
the number of Warrant Units with respect to which the Holder is exercising its
purchase rights under this Warrant;



A =
the fair market value of one Warrant Unit on the date of exercise; and



B =    the Unit Purchase Price.


For purposes of this Warrant, the “fair market value” of one Warrant Unit shall
mean


2

--------------------------------------------------------------------------------




(i) if the date of exercise of this Warrant is after the commencement of trading
of the Common Units on a securities exchange or over-the-counter quotation
system but prior to the closing of the initial public offering of the Common
Units pursuant to a registration statement filed and declared effective under
the Securities Act (as defined below) (the “IPO”), the price per Common Unit to
the public set forth on the final prospectus relating to the IPO, multiplied by
the number of Common Units into which each Warrant Unit is then convertible,
(ii) if the Common Units are then traded on a securities exchange, the average
of the closing prices of such Common Units on such exchange over the thirty (30)
calendar day period (or portion thereof) ending three (3) days prior to the date
of exercise of this Warrant, multiplied by the number of Common Units into which
each Warrant Unit is then convertible, (iii) if the Common Units are then
regularly traded on an over-the-counter quotation system, the average of the
closing sale prices or secondarily the closing bid prices of such Common Units
over the thirty (30) calendar day period (or portion thereof) ending three (3)
days prior to the date of exercise of this Warrant, multiplied by the number of
Common Units into which each Warrant Unit is then convertible, or (iv) if there
is no active public market for the Common Units, the fair market value of one
Warrant Unit as determined in good faith by the Board of Managers or equivalent
body of the Company (which determination shall include the approval of at least
two (2) of the CLNE Managers (as defined in the Company’s Limited Liability
Company Agreement)).


4.Units to be Fully Paid; Reservation of Units. All Common Units which may be
issued upon the exercise of the rights represented by this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable and
free from all preemptive rights of any member or other equity holder of the
Company and free of all taxes, liens and charges with respect to the issue
thereof. During the period within which the rights represented by this Warrant
may be exercised, the Company shall at all times have authorized and reserved,
for the purpose of issue or transfer upon exercise of the rights represented by
this Warrant, a sufficient number of authorized but unissued Common Units, or
other securities and property, when and as required to provide for the exercise
of the rights represented by this Warrant.


5.Adjustments. The Unit Purchase Price and the number of Warrant Units
purchasable upon the exercise of this Warrant shall be subject to adjustment
from time to time upon the occurrence of certain events as set forth in this
Section 5. Upon each adjustment of the Unit Purchase Price as set forth in this
Warrant, the Holder of this Warrant shall thereafter be entitled to purchase, at
the Unit Purchase Price resulting from such adjustment, the number of Common
Units obtained by multiplying the Unit Purchase Price in effect immediately
prior to such adjustment by the number of Common Units purchasable pursuant
hereto immediately prior to such adjustment, and dividing the product thereof by
the Unit Purchase Price immediately after such adjustment.


(a)    Adjustment to Reference Securities.    If the Reference Securities are
Convertible Securities, and if the price per Common Unit at which such Reference
Securities may be exercised, converted or exchanged is adjusted from time to
time after the date of issuance of the Reference Securities pursuant to the
terms of the Reference Securities, then the Unit Purchase Price shall be
equivalently adjusted; provided that the Unit Purchase Price shall not be
reduced pursuant to this Section 5(a) to an amount that lower than the Unit
Purchase Price on the date on which this Warrant is first issued, as set forth
above (the “Original Issuance Date”).


(b)    Subdivisions; Combinations. If the Company at any time while this Warrant
is outstanding subdivides (by any unit split, unit distribution,
recapitalization or otherwise) its outstanding Common Units into a greater
number of units, the Unit Purchase Price in effect


3

--------------------------------------------------------------------------------




immediately prior to such subdivision shall be proportionately reduced. If the
Company at any time combines (by reverse unit split or otherwise) its
outstanding Common Units into a smaller number of units, the Conversion Price in
effect immediately prior to such combination shall be proportionately increased.


(c)    Distributions. If the Company at any time while this Warrant is
outstanding declares or makes any distribution of its assets (or rights to
acquire its assets) to holders of its Common Units, by way of return of capital
or otherwise (including any distribution of cash, units, stock or other
securities, property or options by way of a spin off, reclassification,
corporate rearrangement, scheme of arrangement or other similar transaction, but
excluding any Tax Distribution (as defined in the Operating Agreement)) (a
“Distribution”), then, in each such case, upon the exercise of this Warrant, the
Holder shall be entitled to participate in such Distribution to the same extent
that the Holder would have participated therein if the Holder had held the
number of Common Units acquirable upon full exercise of this Warrant (without
regard to any limitations on exercise hereof) immediately before the date of
such Distribution.


(d)    Reclassification. If any reclassification of the equity of the Company
shall be effected at any time while this Warrant is outstanding in such a way
that holders of Common Units shall be entitled to receive units, stock,
securities or other assets or property, then, as a condition of such
reclassification, lawful and adequate provisions shall be made so that the
Holder hereof shall thereafter have the right to purchase and receive (in lieu
of the Warrant Units immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby) such units, stock, securities or
other assets or property as may be issued or payable with respect to or in
exchange for a number of then outstanding Common Units equal to the number of
Common Units immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby. In any such reclassification,
appropriate provision shall be made with respect to the rights and interests of
the Holder of this Warrant so that the provisions hereof (including, without
limitation, provisions for adjustments of the Unit Purchase Price and of the
number of Warrant Units purchasable and receivable upon the exercise of this
Warrant) shall thereafter be applicable, as nearly as possible, in relation to
any units, stock, securities or other assets or property thereafter deliverable
upon the exercise hereof.


(e)    Acquisition. In the event of any reorganization, consolidation or merger
of the Company, transfer of all or substantially all of the assets of the
Company or any sale of more than a majority of the then outstanding securities
of the Company other than a mere reincorporation transaction (an “Acquisition”),
then, as a condition of such Acquisition, lawful and adequate provisions shall
be made so that the Holder hereof shall thereafter have the right to purchase
and receive (in lieu of the Warrant Units immediately theretofore purchasable
and receivable upon the exercise of the rights represented hereby), at the same
aggregate exercise price, such units, stock, securities or other assets or
property as may be issued or payable with respect to or in exchange for a number
of outstanding Common Units equal to the number of Common Units immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby. In the event of any Acquisition, appropriate provision shall
be made with respect to the rights and interests of the Holder of this Warrant
so that the provisions hereof (including, without limitation, provisions for
adjustments of the Unit Purchase Price and of the number of Warrant Units
purchasable and receivable upon the exercise of this Warrant) shall thereafter
be applicable, as nearly as may be, in relation to any units, stock, securities
or other assets or property thereafter deliverable upon the exercise hereof.




4

--------------------------------------------------------------------------------




6.Notices.


(a)    Adjustments. Upon any adjustment of the Unit Purchase Price or any
increase or decrease in the number of Warrant Units purchasable upon the
exercise of this Warrant, the Company shall promptly give written notice thereof
to the registered Holder of this Warrant. The notice shall be signed by an
officer of the Company and shall state the Unit Purchase Price resulting from
such adjustment and the increase or decrease, if any, to the number of Warrant
Units purchasable at such price upon the exercise of this Warrant, setting forth
in reasonable detail the method of calculation and the facts upon which such
calculation is based.


(b)    Other Notices. In the event of:


(i)    Any distribution to any holders of any class of securities of the Company
(other than a Tax Distribution, as defined in the Operating Agreement) or any
grant to any such holders of a right to subscribe for, purchase or otherwise
acquire any units or any other securities or property, or to receive any other
right;


(ii)    Any capital reorganization of the Company, any reclassification or
recapitalization of the equity of the Company or any transfer of all or
substantially all of the assets of the Company to any other Person or any
consolidation or merger involving the Company;


(iii)    Any voluntary or involuntary dissolution, liquidation or winding- up of
the Company; or


(iv)    An IPO,


the Company shall, at least ten (10) days prior to the earliest date specified
herein, mail to the Holder a notice specifying (A) the date on which the
distribution or right is to be made and the amount and character of such
distribution or right; and (B) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding-up is expected to become effective and the date for determining the
Company’s members entitled to vote thereon.


7.No Voting or Distribution Rights. Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
or to receive notice as a member of the Company or any other matters or any
rights whatsoever as a member of the Company. No distributions shall be payable
or accrued in respect of this Warrant or the interest represented hereby or the
Warrant Units purchasable hereunder until, and only to the extent that, this
Warrant shall have been exercised.


8.Investment Representations. By accepting this Warrant from the Company, the
Holder represents and warrants to the Company that it (a) is an “accredited
investor” as such term is defined in Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), (b) is acquiring this
Warrant with the present intention of holding this Warrant for purposes of
investment and not with a view to the public resale or distribution within the
meaning of the Securities Act, and (c) understands that this Warrant and the
securities issuable upon exercise hereof have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Holder’s
investment intent as expressed herein.




5

--------------------------------------------------------------------------------




9.Miscellaneous.


(a)    Successors and Assigns; Transfers.


(i)    Subject to the restrictions on transfer described in this Section 9(a),
the rights and obligations of the Company and the Holder shall be binding upon
and benefit the successors, assigns, heirs, administrators and transferees of
the parties.


(ii)    The Holder shall be entitled to transfer, assign or otherwise dispose of
this Warrant and the securities into which this Warrant may be exercised at any
time and from time to time; provided that the Holder shall give prior written
notice to the Company of any such transfer, assignment or other disposition.
Each Warrant so transferred and each certificate representing other securities
so transferred shall bear a legend in substantially the form set forth on the
first page of this Warrant as to the applicable restrictions on transferability
to ensure compliance with the Securities Act, unless in the opinion of counsel
for the Company such legend is not required to ensure compliance with the
Securities Act. Subject to the foregoing, transfers, assignments or other
dispositions of this Warrant shall be registered upon registration books
maintained for such purpose by or on behalf of the Company. Prior to
presentation of this Warrant (or a notice to the effect that the original
Warrant has been lost, stolen or destroyed) for registration of transfer, the
Company shall treat the registered holder hereof as the owner and holder of this
Warrant and all rights represented hereby.


(iii)    Neither this Warrant nor any of the rights, interests or obligations
hereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Holder.


(b)    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by electronic mail or otherwise delivered by hand,
messenger or courier service addressed:
(i) if to the Holder, to the attention of the SVP Corp Trans & CLO of Clean
Energy at 4675 MacArthur Court, Suite 800, Newport Beach, California 92660, or
at nate.jensen@cleanenergyfuels.com (email address), or at such other address as
such Holder shall have furnished the Company in writing in accordance with this
Section 9(b); and (ii) if to the Company, to the attention of the Chief
Executive Officer of the Company at 480 Hercules Drive, Colchester, Vermont
05446, or at rbiasetti@ngadvantage.com (email address), or at such other address
as the Company shall have furnished the Holder in writing in accordance with
this Section 9(b). Each such notice or other communication shall for all
purposes of this Agreement be treated as effective or having been given (A) if
delivered by hand, messenger or courier service, when delivered (or if sent via
a nationally-recognized overnight courier service, freight prepaid, specifying
next-business-day delivery, one business day after deposit with the courier), or
(B) if sent via mail, at the earlier of its receipt or five days after the same
has been deposited in a regularly-maintained receptacle for the deposit of the
United States mail, addressed and mailed as aforesaid, or (C) if sent via
electronic mail, when directed to the relevant electronic mail address, if sent
during normal business hours of the recipient, or if not sent during normal
business hours of the recipient, then on the recipient’s next business day.


(c)    Amendment. Except as expressly provided herein, neither this Warrant nor
any term hereof may be amended or waived other than by a written instrument
signed by the Company and the Holder. Any such amendment or waiver effected in
accordance with this Section


6

--------------------------------------------------------------------------------




9(c) shall be binding upon each Holder of this Warrant or any securities
issuable upon conversion hereof, including any future holder of such securities.


(d)    Severability. If any provision of this Warrant becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Warrant, and such court will replace such illegal,
void or unenforceable provision of this Warrant with a valid and enforceable
provision that will achieve, to the greatest extent possible, the same economic,
business and other purposes of the illegal, void or unenforceable provision. The
balance of this Warrant shall be enforceable in accordance with its terms.


(e)    Governing Law. This Warrant shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.


(f)    Waiver of Jury Trial. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE OF THIS
WARRANT, THE HOLDER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS WARRANT.


(Signature Page Follows)




7

--------------------------------------------------------------------------------





The Company has caused this Warrant to Purchase Common Units to be issued as of
the date first above written.


NG ADVANTAGE LLC
a Delaware limited liability company




By: /s/ Rico Biasetti
Name: Rico Biasetti
Title: CEO


























































































[Signature Page to Warrant]


8

--------------------------------------------------------------------------------







FORM OF SUBSCRIPTION
(To be completed, signed and delivered upon exercise of Warrant)


To:    NG Advantage LLC
Attn: Chief Executive Officer 480 Hercules Drive
Colchester, Vermont 05446 rbiasetti@ngadvantage.com


The undersigned, the holder of a right to purchase Common Units of NG Advantage
LLC, a Delaware limited liability company (the “Company”), pursuant to that
certain Warrant to Purchase Common Units with an Original Issuance Date of [•],
20[•] (the “Warrant”), hereby irrevocably elects to exercise the purchase right
represented by such Warrant for, and to purchase thereunder,    (     ) Common
Units of the Company and herewith makes payment of      Dollars ($
____________    ) therefor by the following method:


(Check one of the following):

     (check if applicable)    The undersigned hereby elects to make payment of
     Dollars ($     ) in cash.




     (check if applicable)    The undersigned hereby elects to make payment for
the
aggregate price of this exercise using the Net Issuance method pursuant to
Section 3 of the Warrant.


In order to induce the issuance of the securities being acquired hereby, the
undersigned makes to the Company, as of the date hereof, the representations and
warranties set forth in Section 8 of the Warrant.
DATED:
[NAME OF HOLDER]
 
 
 
 
 
By:     
 
 
 
Name:     
 
 
 
Its:     
 
 
 
 







9

--------------------------------------------------------------------------------







ACKNOWLEDGMENT
(To be completed, signed and delivered upon partial exercise of Warrant) To:
[Name of Holder]
The undersigned hereby acknowledges that as of the date hereof,     
(     ) Common Units remain subject to the right of purchase in favor of [name
of Holder] pursuant to that certain Warrant to Purchase Common Units with an
Original Issuance Date of [•], 20[•].
DATED:
NG ADVANTAGE LLC
 
 
 
 
 
By:    
 
Name:     
 
Title:
 
 
 
 
 
 
 
 





10